DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashworth et al. (US 2020/0212994) [“Ashworth”].
Regarding claim 1, Ashworth teaches a method of operating a repeater [Ashworth ¶ 0059: Fig. 5 shows time division duplex (TDD) repeater] comprising: 
detecting (706) a time division duplex (TDD) timing schedule [Ashworth ¶ 0067: TDD switch controller can be configured to receive UL/DL configuration information from a base station or UE] including a plurality of times at which a switch is made between uplink and downlink communication [Ashworth ¶ 0050: Fig. 3a shows example TDD UL/DL configuration showing time periodicity for switching between UL and DL operation]; and 
controlling a donor side switch to change between a transmit position and a receive position based on the TDD timing schedule [Ashworth ¶ 0067: repeater can be configured to switch the SPDT switch 562 to pass the first-direction or uplink TDD signal to the donor antenna port 505 and to switch the SPDT switch 562 to pass a second-direction or downlink TDD signal from the donor antenna port 505 to the TDD DL path (see also ¶ 0069: TDD switching controlled based on UL/DL configuration].
Regarding claim 11, Ashworth teaches a repeater comprising: 
a memory; and a processor coupled to said memory [Ashworth ¶ 0031: repeater 100 can also comprise a controller 106 which can include one or more processors and memory], the processor being configured to: 
detect a time division duplex (TDD) timing schedule [Ashworth ¶ 0067: TDD switch controller can be configured to receive UL/DL configuration information from a base station or UE] including a plurality of times at which a switch is made between uplink and downlink communication [Ashworth ¶ 0050: Fig. 3a shows example TDD UL/DL configuration showing time periodicity for switching between UL and DL operation]; and 
control a donor side switch to change between a transmit position and a receive position based on the TDD timing schedule [Ashworth ¶ 0067: repeater can be configured to switch the SPDT switch 562 to pass the first-direction or uplink TDD signal to the donor antenna port 505 and to switch the SPDT switch 562 to pass a second-direction or downlink TDD signal from the donor antenna port 505 to the TDD DL path (see also ¶ 0069: TDD switching controlled based on UL/DL configuration].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth in view of Yang et al. (US 2018/0167958) [“Yang”].
Regarding claim 2, Ashworth teaches the method of claim 1, wherein detecting the TDD timing schedule includes: decoding control information to recover TDD timing information [Ashworth ¶ 0051: repeater can demodulate and/or decode control information to receive UL/DL configuration].
However, Ashworth does not explicitly disclose receiving at least one of a system information broadcast (SIB) or a slot format indication (SFI) broadcast, the received at least one of the SIB (system information broadcast) or SFI broadcast contains TDD timing information.
However, in a similar field of endeavor, Yang teaches receiving at least one of a system information broadcast (SIB) or a slot format indication (SFI) broadcast, the received at least one of the SIB (system information broadcast) or SFI broadcast contains TDD timing information [Yang ¶ 0098: UE receives system information indicating TDD UL-DL configuration (see also ¶ 0079: UL-DL configuration broadcast in SIB; ¶ 0105: when the wireless communication system includes a relay, the BS or UE can be replaced by the relay (i.e. a relay/repeater may receive the SIB with TDD UL-DL configuration)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with the method of signaling UL-DL configuration information using SIB broadcasts as taught by Yang.  The motivation to do so would be allow for efficient transmission and reception of signals in a wireless communication system [Yang ¶ 0003].
Regarding claim 12, Ashworth teaches the repeater of claim 11, wherein the processor is configured, as part of detecting the TDD timing schedule, to: decode control information to recover TDD timing information [Ashworth ¶ 0051: repeater can demodulate and/or decode control information to receive UL/DL configuration].
However, Ashworth does not explicitly disclose receiving at least one of a system information broadcast (SIB) or a slot format indication (SFI) broadcast, the received at least one of the SIB (system information broadcast) or SFI broadcast contains TDD timing information.
However, in a similar field of endeavor, Yang teaches receiving at least one of a system information broadcast (SIB) or a slot format indication (SFI) broadcast, the received at least one of the SIB (system information broadcast) or SFI broadcast contains TDD timing information [Yang ¶ 0098: UE receives system information indicating TDD UL-DL configuration (see also ¶ 0079: UL-DL configuration broadcast in SIB; ¶ 0105: when the wireless communication system includes a relay, the BS or UE can be replaced by the relay (i.e. a relay/repeater may receive the SIB with TDD UL-DL configuration)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with the method of signaling UL-DL configuration information using SIB broadcasts as taught by Yang.  The motivation to do so would be allow for efficient transmission and reception of signals in a wireless communication system [Yang ¶ 0003].

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth in view of Young in view of Seo et al. (US 2015/0327281) [“Seo”].
Regarding claim 3, Ashworth in view of Yang teaches the method of claim 2, however, does not explicitly disclose further comprising: when said TDD timing schedule indicates a change from a downlink mode of operation to an uplink mode of operation, setting (732) a first set of donor side antenna receiver weights to a first set of values which cause constructive signal cancelation when combining signals received from donor side receive antenna outputs of a donor side antenna.
However, in a similar field of endeavor, Seo when said TDD timing schedule indicates a change from a downlink mode of operation to an uplink mode of operation, setting (732) a first set of donor side antenna receiver weights to a first set of values which cause constructive signal cancelation when combining signals received from donor side receive antenna outputs of a donor side antenna [Seo ¶ 0125: a relay (¶ 0125 is drawn to the operation of a UE, however, as shown in ¶ 0156 this operation may similarly be applied to the receiving side of a relay) applies a weight to a signal of a specific beam/direction upon reception) and receives a signal, in order to reduce interference from neighbor cells, inter-layer interference due to MU-MIMO, etc].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with the method of using weights applied to received signals of a relay as taught by Seo.  The motivation to do so would be to reduce interference in a communication system [Seo ¶ 0003].
Regarding claim 13, Ashworth in view of Yang teaches the repeater of claim 12, however, does not explicitly disclose when said TDD timing schedule indicates a change from a downlink mode of operation to an uplink mode of operation, setting a first set of donor side antenna receiver weights to a first set of values which cause constructive signal cancelation when combining signals received from donor side receive antenna outputs of a donor side antenna.
However, in a similar field of endeavor, Seo teaches when said TDD timing schedule indicates a change from a downlink mode of operation to an uplink mode of operation, setting a first set of donor side antenna receiver weights to a first set of values which cause constructive signal cancelation when combining signals received from donor side receive antenna outputs of a donor side antenna [Seo ¶ 0125: a relay (¶ 0125 is drawn to the operation of a UE, however, as shown in ¶ 0156 this operation may similarly be applied to the receiving side of a relay) applies a weight to a signal of a specific beam/direction upon reception) and receives a signal, in order to reduce interference from neighbor cells, inter-layer interference due to MU-MIMO, etc].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with the method of using weights applied to received signals of a relay as taught by Seo.  The motivation to do so would be to reduce interference in a communication system [Seo ¶ 0003].

Claims 4-5, 7, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth in view of Yang in view of Song et al. (US 2004/0146013) [“Song”].
Regarding claim 4, Ashworth in view of Yang teaches the method of claim 2, however, does not explicitly disclose further comprising: when said TDD timing schedule indicates a change from a downlink mode of operation to an uplink mode of operation, further performing the step of decreasing gain of a donor side receiver amplifier.
However, in a similar field of endeavor, Song teaches when said TDD timing schedule indicates a change from a downlink mode of operation to an uplink mode of operation, further performing the step of decreasing gain of a donor side receiver amplifier [Song ¶ 0042: control circuitry may send control signals to the amplifier to select the power level based on the power of the signal received from one of antennas; ¶ 0055: amplifier may be turned off in a manner that prevents amplification from occurring in simultaneous directions (see also Fig. 7 showing operation of directional amplifier)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with the method of controlling amplifier gain based on a UL or DL operation as taught by Song.  The motivation to do so would be to provide a system and method that affords sufficient isolation between [Song ¶ 0011].
Regarding claim 5, Ashworth in view of Yang in view of Song teaches the method of claim 4, however, Ashworth does not explicitly disclose wherein decreasing the gain of the donor side receive amplifier includes reducing said the voltage supplied to the amplifier to a lower voltage than a voltage which is supplied during downlink mode operation.
However, Song teaches wherein decreasing the gain of the donor side receive amplifier includes reducing said the voltage supplied to the amplifier to a lower voltage than a voltage which is supplied during downlink mode operation [Song ¶ 0039: mute circuit of switched directional amplifier may be used to control the power (i.e. voltage) to amplifier].
The motivation to combine these references is illustrated in the rejection of claim 4 above.
Regarding claim 7, Ashworth in view of Yang in view of Song teaches the method of claim 5, however, Ashworth does not explicitly disclose wherein said lower voltage is a zero voltage.
However, Song teaches wherein said lower voltage is a zero voltage [Song ¶ 0039: mute circuit of switched directional amplifier may be used to control the power (i.e. voltage) to amplifier (here a switch would be understood to provide a zero voltage in the switch off position)].
The motivation to combine these references is illustrated in the rejection of claim 4 above.
Regarding claim 14, Ashworth in view of Yang teaches the repeater of claim 12, further comprising: a donor side receiver amplifier [Ashworth ¶ 0058, Fig. 4: amplifiers on donor side of repeater]. 
However, Ashworth does not explicitly disclose when said TDD timing schedule indicates a change from a downlink mode of operation to an uplink mode of operation, the processor being further configured to control the repeater to: decrease the gain of a donor side receiver amplifier.
However, in a similar field of endeavor, Song teaches when said TDD timing schedule indicates a change from a downlink mode of operation to an uplink mode of operation, the processor being further configured to control the repeater to: decrease the gain of a donor side receiver amplifier [Song ¶ 0042: control circuitry may send control signals to the amplifier to select the power level based on the power of the signal received from one of antennas; ¶ 0055: amplifier may be turned off in a manner that prevents amplification from occurring in simultaneous directions (see also Fig. 7 showing operation of directional amplifier)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with the method of controlling amplifier gain based on a UL or DL operation as taught by Song.  The motivation to do so would be to provide a system and method that affords sufficient isolation between up-link and down-link channels to prevent unwanted oscillation of a repeater associated with an extended coverage area [Song ¶ 0011].
Regarding claim 15, Ashworth in view of Young in view of Song teaches the repeater of claim 14, however, Ashworth does not explicitly disclose wherein decreasing the gain of the donor side receive amplifier includes reducing said the voltage supplied to the amplifier to a lower voltage than a voltage which is supplied during downlink mode operation.
However, Song teaches wherein decreasing the gain of the donor side receive amplifier includes reducing said the voltage supplied to the amplifier to a lower voltage than a voltage which is supplied during downlink mode operation [Song ¶ 0039: mute circuit of switched directional amplifier may be used to control the power (i.e. voltage) to amplifier].
The motivation to combine these references is illustrated in the rejection of claim 14 above.
Regarding claim 17, Ashworth in view of Young in view of Song teaches the repeater of claim 15, however, Ashworth does not explicitly disclose wherein said lower voltage is a zero voltage.
However, Song teaches wherein said lower voltage is a zero voltage [Song ¶ 0039: mute circuit of switched directional amplifier may be used to control the power (i.e. voltage) to amplifier (here a switch would be understood to provide a zero voltage in the switch off position)].
The motivation to combine these references is illustrated in the rejection of claim 14 above.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth in view of Yang in view of Song in view of Tai et al. (US 2008/0310651) [“Tai”].
Regarding claim 6, Ashworth in view of Yang in view of Song teaches the method of claim 5, however, does not explicitly disclose wherein said lower voltage is a non-zero voltage.
However, in a similar field of endeavor, Tai teaches wherein said lower voltage is a non-zero voltage [Tai ¶ 0023: a power amplifier is turned off when a voltage falls below a threshold causing SDNB to shift from high to low (see Fig. 4: SDNB switched upon Vcc beginning to decrease, i.e., amplifier is turned off by a greater than zero voltage)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with an amplifier design that switches based on relative high and low voltage thresholds as taught by Tai.  The motivation to combine these references would be to reduce noise in an amplification circuit [Tai ¶ 0013].
Regarding claim 16, Ashworth in view of Young in view of Song teaches the repeater of claim 15, however, does not explicitly disclose wherein said lower voltage is a non-zero voltage.
However, in a similar field of endeavor, Tai teaches wherein said lower voltage is a non-zero voltage [Tai ¶ 0023: a power amplifier is turned off when a voltage falls below a threshold causing SDNB to shift from high to low (see Fig. 4: SDNB switched upon Vcc beginning to decrease, i.e., amplifier is turned off by a greater than zero voltage)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with an amplifier design that switches based on relative high and low voltage thresholds as taught by Tai.  The motivation to combine these references would be to reduce noise in an amplification circuit [Tai ¶ 0013].

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth in view of Young et al. (US 2005/0176368) [“Young”].
Regarding claim 8, Ashworth teaches the method of claim 1, however, does not explicitly disclose further comprising using a beam which is narrower for donor side communications than service side communications.
However, in a similar field of endeavor, Young teaches using a beam which is narrower for donor side communications than service side communications [Young ¶ 0027: donor antenna of repeater uses a comparatively narrow beam].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with a repeater that utilizes a narrow beam donor antenna as taught by Young.  The motivation to do so would be to minimize leakage of uplink RF signals and to maximize system efficiency [Young ¶ 0027].
Regarding claim 18, Ashworth teaches the repeater of claim 11, however, does not explicitly disclose further comprising using a beam which is narrower for donor side communications than service side communications.
However, in a similar field of endeavor, Young teaches using a beam which is narrower for donor side communications than service side communications [Young ¶ 0027: donor antenna of repeater uses a comparatively narrow beam].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with a repeater that utilizes a narrow beam donor antenna as taught by Young.  The motivation to do so would be to minimize leakage of uplink RF signals and to maximize system efficiency [Young ¶ 0027].

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth in view of Young in view of Orhan et al. (2021/0028840) [“Orhan”].
Regarding claim 9, Ashworth in view of Young teaches the method of claim 8, however, does not explicitly disclose further comprising storing a code book including uplink mode information including serving and nulling weights for a plurality of different antenna beam arrangements.
However, in a similar field of endeavor, Orhan teaches storing a code book including uplink mode information including serving and nulling weights for a plurality of different antenna beam arrangements [Orhan ¶ 0118: a codebook which minimizes the interference to each Tx/Rx antenna array (see also ¶ 0107: codebook used for mitigating interference (i.e. codebook would contain nulling weights) between receiver/transmitter in full duplex operation)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with a codebook design for use in full-duplex communication devices used for reducing self-interference as taught by Orhan.  The motivation to do so would be to improve efficiency of beamformed communication systems [Orhan ¶ 0002]. 
Regarding claim 19, Ashworth in view of Young teaches the repeater of claim 18, however, does not explicitly disclose further comprising: a code book stored in said memory including uplink mode information including serving and nulling weights for a plurality of different antenna beam arrangements.
However, in a similar field of endeavor, Orhan teaches a code book stored in said memory including uplink mode information including serving and nulling weights for a plurality of different antenna beam arrangements [Orhan ¶ 0118: a codebook which minimizes the interference to each Tx/Rx antenna array (see also ¶ 0107: codebook used for mitigating interference (i.e. codebook would contain nulling weights) between receiver/transmitter in full duplex operation)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with a codebook design for use in full-duplex communication devices used for reducing self-interference as taught by Orhan.  The motivation to do so would be to improve efficiency of beamformed communication systems [Orhan ¶ 0002]. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth in view of Seo.
Regarding claim 10, Ashworth teaches the method of claim 1, however, does not explicitly disclose further comprising: automatically select which set of donor side antenna weights is to be used at a given time based on the TDD timing schedule.
However, in a similar field of endeavor, Seo teaches automatically select which set of donor side antenna weights is to be used at a given time based on the TDD timing schedule [Seo ¶ 0125: a relay (¶ 0125 is drawn to the operation of a UE, however, as shown in ¶ 0156 this operation may similarly be applied to the receiving side of a relay) applies a weight to a signal of a specific beam/direction upon reception) and receives a signal, in order to reduce interference from neighbor cells, inter-layer interference due to MU-MIMO, etc].
[Seo ¶ 0003].
Regarding claim 20, Ashworth teaches the repeater of claim 10, however, does not explicitly disclose wherein the processor is further configured to: automatically select which set of donor side antenna weights is to be used at a given time based on the TDD timing schedule.
However, in a similar field of endeavor, Seo teaches wherein the processor is further configured to: automatically select which set of donor side antenna weights is to be used at a given time based on the TDD timing schedule [Seo ¶ 0125: a relay (¶ 0125 is drawn to the operation of a UE, however, as shown in ¶ 0156 this operation may similarly be applied to the receiving side of a relay) applies a weight to a signal of a specific beam/direction upon reception) and receives a signal, in order to reduce interference from neighbor cells, inter-layer interference due to MU-MIMO, etc].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing UL-DL configuration information at a repeater to switch a donor side antenna operation between UL and DL operation as taught by Ashworth with the method of using weights applied to received signals of a relay as taught by Seo.  The motivation to do so would be to reduce interference in a communication system [Seo ¶ 0003].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474